Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Felig, J.), rendered January 7, 1988, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court’s response to the jury’s request during deliberations for a readback of the complainant’s testimony impermissibly restricted his right to have the testimony read back. This issue is unpreserved for appellate review (see, CPL 470.05; People v Sturgis, 124 AD2d 1045). Furthermore, reversal is not warranted in the interest of justice where, as here, it cannot be said that the instructions, as a whole, adversely affected the jury’s actions (see, People v Pena, 50 NY2d 400). Mollen, P. J., Thompson, Lawrence and Eiber, JJ., concur.